United States Court of Appeals
                        FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 11-5081                                              September Term, 2011
                                                         FILED ON : APRIL 27, 2012
MASHOUR ABDULLAH MUQBEL ALSABRI, DETAINEE ,
                 APPELLANT

v.

BARACK OBAMA , ET AL.,
                   APPELLEES


                       Appeal from the United States District Court
                               for the District of Columbia
                                   (No. 1:06-cv-01767)


      Before: GARLAND and KAVANAUGH , Circuit Judges, and GINSBURG , Senior Circuit Judge.




     CLASSIFIED OPINION NOT AVAILABLE TO
                    PUBLIC